UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) January 8, 2013 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 (b) DEPARTURE OF DIRECTORS and 5.02 (d) ELECTION OF DIRECTORS OnJanuary 8, 2013, The Procter & Gamble Company (the "Company") issued a news release announcing thatcurrent Director Johnathan Rodgers notified Robert A. McDonald, Chairman of the Board, President and Chief Executive Officer, of his intention not to stand for re-election at the Company’s Annual Shareholder Meeting in October 2013.The Company also announced that Terry Lundgren, Chairman of the Board, President and Chief Executive Officer of Macy’s Inc.was appointed to the Board of Directors effective immediately. Mr. Lundgrenwill serve on theGovernance & Public ResponsibilityandInnovation &Technology Committees. TheCompany is filing this 8-K pursuant to Item 5.02(b), "Departure of Directors" and 5.02(d), "Election of Directors." A copy of the Company's press release relating to this announcement is being furnished as Exhibit 99 to this 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROCTER & GAMBLE COMPANY BY: /s/ Susan S. Whaley Susan S. Whaley Assistant Secretary January 8, 2013 EXHIBIT(S) 99.News Release by The Procter & Gamble Company datedJanuary 8, 2013.
